 402DECISIONSOF NATIONALLABOR RELATIONS BOARDSouthwest Janitorial andMaintenance CorporationandServiceEmployees InternationalUnion,AFL-CIO,Local No. 551.Cases 25-CA-5503 and25-CA-5576March 6. 1974DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSFANNING AND PENELLOOn September27, 1973,Administrative Law JudgeHerbert Silberman issued the attached Decision inthis proceeding. Thereafter,Respondent filed excep-tions and a supporting brief,and General Counselfiled a brief in support of the Administrative LawJudge'sDecision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefsand has decided to affirm the rulings,findings,' and conclusions of the Administrative LawJudge and to adopt his recommended Order.We agree with the Administrative Law Judge forthe reasons which he stated that Respondent com-mitted 8(a)(3) violations with respect to the termina-tionof six of its employees;namely,EugeniaHaskins, Roxie Bridges, Sue Harper,Ann Beasley,Wilma Ledell,and William Wingard.In addition, wenote that Respondent was previously found by theBoard to have unlawfully discharged2 employeeEugenia Haskins because of her activities in behalfof the same union as is involved here. Furthermore,Respondent PresidentWilliam A.Elliott,Sr.,wasfound by the Board in the earlier case to have stated"Well,we're going to have no union. . .I'm notgoing to let no union in or let no Labor Board tell mewhat to do."Thisstatement of union animus wasmade but a short time before the first of thedischarges took place in this case.Viewed againstthisbackground,the fact that the unfair laborpractices involved herein are but a continuation ofthe same pattern of conduct as was found unlawfulin the prior case involving this Respondent furthersupports the Administrative Law Judge's conclusionthat these discharges were for pretextual reasons in1ChairmanMiller dissentsfrom the finding that RespondentviolatedSec 8(a)(5) when it changed the work assignments and hours of work ofemployees without negotiating with the Union In a letterdated Apnl 12,1973. theRespondent informed the Union thatemployees'work hourswould be reduced because of cutbacks in the Government contract. Aboutthe time the changes were made, aroundApril 15, UnionRepresentativeSue Stone was involved in a series of discussionsabout theuse of a senioritylist to implementthe cutbacks.She admitted that she made no effort tonegotiate with the Respondent about these matters,even during the at leastviolation of Section 8(a)(3).We note also that five ofthe six employees (Wingard is the exception) foundherein to have been unlawfully discharged werefound previously to have been unlawfully dischargedbyMurcole, Inc., the predecessor employer toRespondent'smaintenance contract, in the Boarddecision at 204 NLRB No. 46. While that conductcannot be attributed to Respondent,it isclear thattheRespondent must have known of the unionsympathies of the five employees found to bediscriminatees in bothMurcoleand the instantproceeding, especially in view of the ample evidenceof their participation in union activities that wasadduced at the hearing in the prior case against thisRespondent.In finding Respondent's reasonsfor discharge to bepretextual, the Administrative Law Judge rejectedthe testimony of the only witness for Respondent, itsvice president,William A. Elliott, Jr. Our review ofhisrecord testimony demonstrates that it wasextremely vague and evasive.With respect toBridges, he said that he did not know who haddischarged her or why. As to others, he had nopersonal knowledge of the circumstances of theirdischarge; and in some of their cases he could offerno explanation for the discharge. Elliott's mostpositive testimony on the subject was that supervi-sors "would have" or "must have" inspected areas ofdeficient work, but he had no recollection of seeingor receiving any reports from the supervisors aboutany of such employee deficiencies. The character ofElliott's testimony clearly warrants the inference,which we draw, that Respondent was attempting toconceal the true reason for the six discharges, that is,their support of the Union. We note also thatRespondent's sole "evidence" to substantiate itsclaim of poor performance by the dischargedemployees was in the form of several inspectionreports which purportedly evidenced work deficien-cies reported by their supervisors. Some of thesereports were unsigned by supervisors, others lackedinformationas to who prepared them or thecircumstances of their preparation or the name of theemployee purportedly being graded, and none wereproperly authenticated. Consequently, we agree withthe Administrative Law Judge that these reports werewithout probative value and did not support Respon-dent's claim of poor performance of the six discharg-three meetings between the parties which occurred around that time. In theChairman's view,the Union had sufficient opportunity to raise the issuespertainingto the cutbacksduring the seniority list discussionsTheChairman believesthe Union should be estopped from asserting that thisunilateral change amounted to a failure to negotiate wherethe Union hadadvance notice of the impending change and allowed it to be implementedwithout demanding negotiations2Southwest Janitorial and MaintenanceCorp,205 NLRB No. 173.209 NLRB No. 70 SOUTHWEST JANITORIAL & MAINTENANCE CORP.es.For the above reasons, in addition to those givenby the Administrative Law Judge, we adopt hisfindings that the six employees named above weredischarged in violation of Section 8(a)(3) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the, Respondent, SouthwestJanitorial and Maintenance Corporation, Monrovia,California, its officers, agents, successors, and as-signs, shall take the action set forth in the saidrecommended Order.DECISIONSTATEMENT OF THE CASEHERBERT SILBERMIAN, Administrative Law Judge: Theseconsolidatedproceedingswere heard in Indianapolis,Indiana, on August 9 and 10, 1973. Following the close ofthe hearing a brief was received from General Counsel.The operative facts herein are related to events describedin the findings made in the following cases:Murcole, Inc.,204 NLRB No. 46, andSouthwest Janitorial and Mainte-nance Corporation,205 NLRB No. 173. Official notice istaken of the decisions of the Board in the cited cases.Respondent did not retain an attorney to represent it in theinstant cases but appeared by its vice president, William A.Elliott, Jr.Reference is made to the discussion in the last-citedcasewith respect to the appearances by theRespondent therein.The complaint in Case 25-CA-5503, dated May 30,1973,which is based upon a charge filed by ServiceEmployees International Union, AFL-CIO, Local No.551, herein called the Union, on April 5, 1973, alleges thatSouthwest Janitorial and Maintenance Corporation, hereinalso called the Company, has engaged in and is engaging inunfair labor practices within the meaning of Section8(a)(1), (3), (4), and (5) and Section 2(6) and (7) of the Act.The complaint in Case 25-CA-5576, dated June 20, 1973,which is based on charges and amended charges filed bytheUnion on May 21 and June 6, 1973, respectively,alleges that the Company has engaged in and is engagingin unfair labor practices within the meaning of Section8(a)(1), (3), and (5) and Section 2(6) and (7) of the Act. Thetwo cases were consolidated by an order of the RegionalDirector for Region 25, dated June 20, 1973.In substance, the complaints considered together allegethat:1.The Company unlawfully discharged Roxie Bridgeson December 19, 1972; Wilma Ledell on February 26,1973;WilliamWingard on March 13, 1973; EugeniaHaskins on April 26, 1973; Ann Beasley on April 30, 1973;and Sue Harper on May 8, 1973, because they joined andassistedtheUnion and engaged in other activitiesprotected by Section 7 of the Act.2.An additional reason for the discharge of Roxie403Bridges was that she had threatened to go to the LaborBoard.3.Since September 13, 1972, the Company unlawfullyhas refused to engage in collective bargaining with theUnion as the designated representative of an appropriateunit of its employees by: (a) refusing on and since October20, 1972, to sign a writtenagreemententered into with theUnion; (b) refusing to process grievances involving the sixdischarged employees and a grievance involving BettyNoel, thereby modifying and revoking the grievance andarbitration provisions of the oral agreement entered intowith the Union without complying with the provisions ofSection 8(d) of the Act; and (c) reducing the hours of work,changing the dates upon which it pays its employees, andincreasing the workload of its employees without notifica-tion to, or consultation or bargaining with the Union.Respondent did not file a responsiveanswer in thesecases but sent a letter dated June 26, 1973, to the Boardwhich the General Counsel has chosen to accept and totreat as a general denial.Upon the entire record inthe casesand from myobservation of the witnesses and their demeanor, I makethe following:FINDINGS OF FACTI.JURISDICTIONThe answer in these cases does not contest the jurisdic-tion of the Board. I find, therefore, based upon the facts setforth in the complaint and Respondent's admissions at thehearing, that the Company is an employer engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.II.THELABOR ORGANIZATION INVOLVEDRespondent does not contest the allegations of thecomplaint regarding the status of the Union. Accordingly,I find that the Union is a labor organization within themeaning of Section 2(5) of the Act.HI.THEUNFAIR LABOR PRACTICESA.BackgroundDuring the times material herein, among other of itsoperations,Respondent was performing custodial andjanitorial services at the Fort Benjamin Harrison FinanceCenter at Indianapolis, Indiana, herein referred to as theFinance Center, pursuant to a contract with the UnitedStates Army. Respondent began work under the contracton August 14, 1972. Prior thereto the custodial work at theFinance Center was performed by another contractingorganization,Murcole, Inc., which had obtained a similarcontract from the United States Army as of July 1, 1971.Murcole, Inc., replaced still another contractor known asKen Kleen. Upon beginning work at the Finance CenterMurcole, Inc., initially hired the entire work forceemployed by Ken Kleen. As of the time Murcole, Inc.,began work at the Finance Center the Union was engagedin an organizational drive among the custodial employees.Of the 52 employees hired by Murcole, Inc., by July 7, 404DECISIONS OF NATIONALLABOR RELATIONS BOARD1971, 29 had signed authorization cards for the Union. OnJuly 1, the Union's representative, Sue Stone, informedMurcole, Inc., that the Union represented a majority of theemployees and that she wished to discuss recognition withtheCompany and to negotiate a collective-bargainingagreement with it. A meeting between Mrs. Stone and arepresentative of the Company was scheduled for and heldon July 7. Murcole, Inc., would not voluntarily recognizetheUnion as the representative of its employees at theFinanceCenter and on July 7 the Union filed arepresentation petition with the Board. Shortly thereafter,on July 13, 12 employees, including the 5 named below,were laid off or discharged. Unfair labor charges were filedagainstMurcole, Inc., with respect to the layoffs and withrespect to other matters. A hearing thereon was held inNovember 1971. The decision in that case is reported at204 NLRB No. 46. Insofar as that decision affects theproceedingsbeforeme, the Board found that RoxieBridges,Wilma Ledell, Eugenia Haskins, Ann Beasley, andSue Harper had been unlawfully discriminated against byMurcole, Inc., because of their membership in and supportof the Union. The Board ordered their reinstatementtogether with appropriate backpay.Following an election held in the representation proceed-ing referred to above, the Union was certified as collective-bargaining representative on April 11, 1972.1 Thereafter,theUnion and Murcole, Inc., entered into a 2-yearcontract covering the employees in the certified unit whichis described as follows:All regular and regular part-time employees of theEmployer at the FortBenjaminHarrison FinanceCenter, Fort Benjamin Harrison, Indiana; but exclud-ing all managers, office clerical employees, professionalemployees, guards and supervisors as defined by theAct.When the Respondent assumed the cleaning contract atthe Finance Center in August 1972 it hired the work forcewhich previously had been employed by Murcole, Inc. OnAugust 21, 1972, the Union wrote the Company advisingthe Company of its representative status and requesting ameeting for the purpose of renegotiating the collective-bargaining agreement which had been entered into withthe Company's predecessor. Towards the end of AugustCompany Vice President, William A. Elliot, Jr., wrote tothe Union stating that the Company recognizes the Unionas the representative of its employees. Thereafter, therewere meetingsbetween William A. Elliot, Jr., on behalf ofthe Company and the Union. The bargaining between theCompany and the Union and other matters were thesubjectsofan unfair labor proceeding tried beforeAdministrative Law Judge Thomas F. Maher on variousdays between March 27 and April 18, 1973.2 The Board initsdecision, which affirmed and adopted the decision ofJudge Maher, found that a collective-bargaining agreementhad been reached between the Union and the Company onOctober 18. It further concluded that the Company hadICase 25-RC-47052Thecharges in said proceeding were filed onNovember 10 andviolated Section 8(a)(5) of the Act by refusing to executethe contract.Additional findings in the prior case which are relevantto the proceedings before me are that Company PresidentWilliam Elliott, Sr., on November 26, 1972, addressed ameeting of its employees at the Finance Center duringwhich meeting,among other things, William Elliott, Sr.,said, "Well we are not going to have no Union ... I'm notgoing to let no Union in or no Labor Board tell me what todo." By the foregoing and by other conduct set forth in thedecision the Board found ` overwhelrrung evidence ofRespondent's stated antagonism against the Union." Itfurther found that three employees, including EugeniaHaskins, "all well known Union adherents, each of themhaving been the subject of a prior unfair labor practiceproceeding before the Board"(Murcole, Inc.,204 NLRBNo. 46) were the objects of Respondent's unlawfuldiscrimination.The Board found further violations of Section 8(a)(5) oftheAct by reason of Respondent's refusal to process agrievance concerning the discharge of an employee,Respondent having taken the position that no contractwith the Union was in existence,and by reason ofRespondent'sunilateral actions on numerous occasions,including on one occasion changing the employees' hoursofwork without giving the Union an opportunity tobargain about the matter.B.The Unlawful DischargesThe complaints herein allege that on various datesbetweenDecember 19, 1972, and May 8, 1973, theCompany unlawfully discharged six employees. The unionsympathies and affiliations of five of these employees,Bridges, Ledell, Haskins, Beasley, and Harper, were wellknown and duly publicized to all interested persons by thedecision in theMurcolecase. Respondent's animus towardsthe Union and its employees who supported the Union isdescribed in the decision reported at 205 NLRB No. 173. Itake official notice of the findings in both cases.Roxie BridgesRoxie Bridges began her employment at the FinanceCenter in 1969. She was unlawfully laid off by Murcole,Inc., on July 13, 1971, but subsequently was reinstated. OnNovember 27, 1972, she was interviewed by CompanyPresidentWilliam A. Elliott, Sr. Bridges credibly testifiedthat Elliott asked her why she wanted a union. She replied,"[B Jecause we needed a union." Elliott responded "that hedidn't see why because we were all black folks that itlooked like we could get along." Bridges further testifiedwithout contradiction that on December 19, 1972, she hada discussion with supervisor Dennis Stone about obtainingan electric carpet sweeper. Stone told her not to worryabout it. To this Bridges responded, "That's all right, theunion andthe LaborBoard will get it straightened out forme." The next afternoon, December 20, 1972, Companysupervisor Dennis Stone telephoned Bridges and informedSeptember 13, 1972, by the Union1 SOUTHWEST JANITORIAL & MAINTENANCE CORP.her that she was terminated. She asked why and Bridgesanswered that he did not know.The only witness who testified for Respondent in thiscase was Vice President William A. Elliott. Jr. He testifiedthat he believed that the Company's project manager,Robert Hurst, had discharged Bridges but he was notcertain of the fact. He also testified that he had no personalknowledge regarding the reason for Bridges' termination.3AsRespondent offered no explanation for Bridges'discharge I find that she was terminated because of herunionmembership and sympathies and because of herthreat to bring a complaint to the Labor Board.HooverDesign Corporation,167 NLRB 461, reversed 402 F.2d 987(C.A. 6, 1968).Wilma LedellWilma Ledell's employment at the Finance Center began7 years ago. She was unlawfully discharged by Murcole,Inc., on July 13, 1971, and later reinstated. On February23, 1973, Respondent's supervisor, Cecelia English, tele-phoned and informed Ledell that she was laid off. Noreason was given Led ell. No satisfactory explanation forLedell's termination was given by Respondent at thehearing.Accordingly, I find that Ledell was terminatedbecause of her union membership and sympathies .4William WingardWilliamWingard was hired by the Company onFebruary 3, 1973, as a wax stripper. He signed a unionauthorization card on March 13. During his lunch breakon the next work day he informed several employees withwhom he was eating that he had "signed up for the union."On March 16, 1973, Wingard was terminated by Supervi-sorDennis Stone who explained to Wingard that he wasacting upon the direction of Project Manager Hurst.Wingard asked why he was being laid off and Stone repliedthat he did not know. Wingard testified without contradic-tion that during his period of employment with theCompany he had never been reprimanded but had been3William A Elliott. Jr, testified that the termination slip for Bridgesprobably would reveal the reason for her discharge. However, the clip isfiled at the Company's home office in California and he did not bring it tothe hearing. Two so-called inspection sheets, dated 12/14/72 and 12/19/72,were introduced in evidence by Elliott to support his position that Bridgeshad been terminated for incompetence Even if the information on thesheets were true. standing alone they do not furnish a reasonable basis forconcluding that Bridges was terminated because of the listed deficiencies.Furthermore, the inspection sheet dated 12/19/72 has no name on it so thatit is uncertain that it pertains to Bridges4As in the case of Bridges, Respondent introducedin evidence certaininspection sheets purporting to demonstrate the basis for Lcdell's termina-tion In regard thereto, there was the following colloquy:JUDGEExcept as reflected by these documents you have noknowledge as to why Mrs Ledell was discharged, is that correct9W I rNFSs That would he correct.Q. (By Mr Droker) Mr. Elliott. you do not know of your ownknowledge whether or not Mrs. Ledell was ever shown any of--JuDGFIt is not necessary .Those documents do not state whyshe was terminatedWhat meaning they have 1 don't know I attributeno meaning to them whatsoever In fairness to the respondent.I ampermitting respondent to put into evidence whatever he has nowavailable that he chooses. As these documents do not indicate why shewas terminated and as Mr. Elliott doesn't know why she was405told by both Robert Hurst and Dennis Stone that he wasdoing a good job. Elliott testified that he had no personalknowledge as to why Wingard was discharged.5 I agreewithGeneral Counsel that "the timing, lack of anydefence, small plant doctrine inference for knowledge (lessthan 30 employees on his shift) can give rise to only oneconclusion, that his discharge must have been discrimina-torily motivated."Eugenia HaskinsEugenia Haskins who had been working at the FinanceCenter since 1966 was unlawfully laid off by Murcole, Inc.,on July 13, 1971. She was subsequently reinstated. OnDecember 8, 1972, Haskinswas againterminated unlaw-fully but this time by the Respondent. In the prior casereported at 205 NLRB No. 173 the Board found thatHaskins' termination was motivated by her union activi-ties.Haskins was recalled to work on February 26, 1973.However, the Board further found that she then wasassigned more arduous duties so that Respondent therebyengaged in additional discrimination against her.Haskins was again discharged on April 26, 1973 (8 daysafter the conclusion of the hearing before Judge Maher),and this last dischargeis alleged asan unfair labor practicein the instant complaint. Haskins testified that William A.Elliott, Jr., telephoned her about 3 p.m. on April 26 andinformed her that she was being laid off "on account of thework you did last night."Elliotttestifiedthat the only reason for Haskin'sdischarge was "lack of performance in her assigned workarea." He explained that he considers that there has beenlack of performance when anywhere from 10 to 25 percentof the work is rejected.The space which the Company cleans is inspected dailyby a government inspector. Work which is done improper-ly or not at all is rejected. At times the government imposesa financial penalty upon the Company for rejected work.The Company is notified in detail regarding rejected workon what is referred to as "Form 1107." Elliott testified thatthe Company receives 4 to 7 such forms every day. Each ofterminated I don't seethatthere is anything in the record that reflects adefense onrespondent'spartSo far as I am concerned there is nodefense atto thedischargeof Mrs Ledell.WITNESSYour Honor, theinspection sheets I assume would reflectthe reason why she wasterminated.JLDGE.Iknow but wedon't base law on assumptions.We base it onfacts.The facts could be reflected by yourrecords For instance theterminationslip,but youtellme that the terminationslip is inCalifornia and you did not chooseto obtain it to offerit in evidenceherewin:rssNo sir Isaid that I didn't wish to obtain it. I said that Ioverlookedit in the subpena and the recordsitwas an oversight on in.partJUDGE:You will sufferthe consequences of the oversight, MrElliott Iam sorry.Icannotbe sympathetic with you on the groundsthat you areunaware of what is taking place here.You are fully awareof itThis isthe secondproceeding that your company has beeninvolvedin in this area ina relatively short periodof time.You havechosennot tohe representedby an attorney . that is your ownchoiceaAt the hearing Elliott producedan unsigned document entitled"Inspection Sheet" which hasthe following writtenunderthe date3/16/73."WilliamWingard Constantlyrefuse to follow instruction.TerminatedMarch 15, 1973 " 406DECISIONSOF NATIONALLABOR RELATIONS BOARDthe forms may refer to several items. Thus, on May 1, 1973,theCompany received five Form 1107s which detailedabout 14 rejections. Also, according to Elliott, sometimeshe or another supervisor inspects the areas which arerejected, but this is not always the case.ElliotttestifiedthatHaskins lack of performanceoccurred on April 19, 23, and 25 .6 On each of these datedthe Company prepared an "inspection sheet" for Haskinswhich presumably reflects the portion of the applicableForm 1107 relating to Haskins' assigned work area. TheApril 19 inspection sheet shows that Haskins failed tosweep certain portions of her area. Elhott testified that hedid not inspect the area which was the subject of thereport, and did not know if any other supervisor hadinspected the areas The inspection sheet for April 23shows that dust mopping was rejected with respect to13,536 square feet. This report was not shown to Haskinsand Elliott testified that he had no recollection as towhether the Company had made any inspection to verifythat the work had not been done. The last inspection sheetdated April 25 shows dust mopping was rejected for 10,896square feet and dust mopping was not performed for24,816 square feet. Elliott testified that he "could notpossibly say yes or no" as to whether he had mspected theareas personally. Also, when asked whether he spoke toHaskins about the reported deficiencies he testified, "I ammore than positive that I would have" but had norecollection of doing so. As Haskins' testimony indicatesthere were no such conversations I reject Elliott's specula-tion that he possibly spoke with her about the reporteddeficiencies.Also, according to Elliott, the Company hasnot been penalized for the alleged rejections reflected bythe April 19, 23, and 25 inspection sheets. Elliott furtheracknowledged that in mid-April Haskins was assigned to anew area. Prior to the change Haskins was required tosweep between 90,000 and 110,000 square feet in 8 hours,but after the change she was required to sweep about72,000 square feet in 4 hours. Additionally, the workbecame more difficult because after the change each floorwas swept once every 3 days instead of everyday.To justify Haskins' discharge Elliott testified that theextent of her rejected work was greater than that of othersweepers.However, no evidence to support this bareassertion was offered by Respondent.Elliott testified that prior tomid-Apnl he had nocomplaint about Mrs. Haskins work. In mid-April herhours were cut in half but her work assignments werereduced by only 25 percent. Also the work became moredifficult because the floors were being swept every thirdday instead of everyday. In the circumstancesit isnaturalthatHaskins would not be able to perform the increasedwork load as efficiently as she had been doing her workprior to the change. I find Elhott's asserted reason fordischarging Haskins untruthful. I find further that Haskinswas discharged on April 26 because of her union activitiesand membership.6 Elliott testified that prior reports had "an overall bearing" but he reliedprimarily upon the April reports in reaching his decision It is to be notedthat the Board found that when Haskins was recalled on February 26, 1973,she was unlawfully assigned more arduous dutiesThere isno evidence thatRespondent has remedied such discrimination7This inspection report was shown to HaskinsAnn BeasleyAnn Beasley began working at the Finance Center in1966. She was one of the individuals who was unlawfullydischarged on July 13, 1971 by Murcole, Inc., because ofunion activities and was ordered reinstated by the Board initsdecision cited above. Mrs. Beasley was discharged byRespondent on April 30, 1973. She died on June 17, 1973,after being confined in.a hospital for 3 weeks.Elliott testified that Beasley seemed to have been aconscientiousemployee.However, he discharged herbecause of work rejections on 20 and 30. According toElliott, he spoke to Beasley about the April 20 rejection.The latter expressed her concern about the rejectionbecause it was the first she had ever received.8 He toldBeasley "to sweep as much as she possibly could and don'tworry about completingthe full assignmentthat particularnight."He explained that he wishedto see"how far herprogress was going and how well she was doing."BetweenApril 20 and 30 nothing further was said to Beasley abouther work performance. Nevertheless, on April 30 anotherinspection sheet was written indicating that approximately47,000 square feet of dustmopping by Beasley had beenrejected. Elliott testified that Dennis Stone "would have"inspected the area. Elliott had no recollection of receivingany report from Stone about the alleged deficiency. Also,the inspection sheet bears no signature so that Elliott couldnot testify that Stone had made any inspection of Beasley'salleged deficiency. I find Elliott's explanationfor Beasley'sdischarge contrived and unconvincing. Accordingly, I findthatRespondent discharged Beasley on April 30, 1973,because of her union membership and sympathies.Sue HarperSue Harper began working at the Finance Center onMarch 17, 1969. She was unlawfully discharged because ofher union activities on July 13, 1971, by Murcole, Inc., andwas later reinstated. On the night of May 3, 1973, shestarted her work late because she had a conversation withWilliam Elliott, Jr., which lasted 30 to 45 minutes. Also,she was told to mop the bathroom floors with vinegar andwater and not to use soap whichmadethe task moredifficult. For both reasons she did not complete her workthat night. In the morning on May 4 she telephonedSupervisor Cecelia English and advised that she would notbe at work that night.9 On Mondaymorning,May 7, 1973,Cecelia English notified Harper by telephone that she wasfired.Harper asked why. English replied that she did notknow, that Harper would have to ask Elliott. Several timesHarper tned to contract Elliott butwas unsuccessful.Elliott testified that Harper was dischargedbecause shefailed to fmish her work on May 3 and failed to show upfor work the following 2 or 3 days "without any call ins."As I credit Harper that she did inform the Company thatshewould be absent on May 4 and as Harper gave a8Elliotttestified that I or 2 weeks afterApril 15he added an additionalsweeper because theemployeescould not perform the work assigned tothem(The hours ofwork had been reduced without a proportionalreduction in the assigned tasks.)9This testimony is uncontradicted. SOUTHWEST JANITORIAL & MAINTENANCE CORP.reasonable explanation for her failure to complete herwork on May 3,1 do not credit the reasons given by ElliottforHarper's discharge. Therefore, I find that Harper wasunlawfully discharged because of her union activities andmembership.C.ConclusionsI have found that the Company was unable to establishany acceptable reason for discharging the six employeesnamed above. In view of the Company's animus towardtheUnion and its sympathizers and its history of unfairlaborpractices,Ifind that the six employees weredischarged because of their union membership, sympa-thies,and activities to discouragemembership in theUnion.Accordingly, I further find that the Companythereby has violated Section 8(a)(3) of the Act. As suchdiscriminations against employees also served to interferewith, restrain, and coerce employees in the exercise of therights guaranteed in Section 7, I also find that Respondentthereby has violated Section 8(a)(1) of the Act.The complaints also allege violations of Section 8(a)(5)of the Act. One such allegation concerns Respondent'srefusal to execute the collective-bargaining agreementnegotiated on or before October 18, 1972. This allegationduplicates findings in the prior case reported at 205 NLRBNo. 173. The order in that case fully remedies the allegedviolation.No purpose would be served by issuing anidentical order in this case. Accordingly, I shall make nosuch recommendation. 10The instant complaints allege two additional violationsof Section 8(a)(5) on the part of Respondent. At thehearing the parties stipulated that the Union had requestedtheCompany to entertain grievances relating to the sixdischarges discussed above and the discharge of anotheremployee, Betty Noel, and the Union also requested theRespondent to participate in an arbitration proceedingrelating to such discharges. Respondent has refused toentertain such grievances and has refused to arbitrate thegrievances. Among the reasons advanced by the Companyfor such refusals is that it denies the existence of a contractwith the Union. During all times material hereto the Unionwas the recognized collective-bargaining representative ofthe appropriate unit described above. Furthermore, addi-tional bargaining obligations have accrued by reason of thecontract entered into between the Company and the Unionon October 18, 1972. In these circumstances Respondent'srefusals to entertain the grievances advanced by the Unionon behalf of employees in the recognized unit and toarbitrate the grievances constitute failures on Respondent'spart to fulfill its collective-bargaining obligations under theAct and thus violate Section 8(a)(5).11The complaint also alleges that the Company effectedchanges in terms and conditions of employment for theunit represented by the Union without giving the Union anopportunity to bargain with respect thereto. Thus, onMarch 23, 1973, the Company wrote to the Union advisingthat the employees payday will be changed from the 12th10CantonSign Co, 186 NLRB 23711For the reasons stated inTucker Glass Company, Inc,189 NLRB 499,andAtlanta DailyWorld,192 NLRB159, 1 find that it would effectuate thepoliciesoftheActto recommend an Order designed to remedy the407of the month to the 15th and from the 27th of the month tothe 30th. Although the letter expresses regret at anyinconvenience the change might cause, the Company gavetheUnion no opportunity to bargain about the subject.Similarly,by letter dated April 12, 1973, the Companyinformed the Union that the number of hours of work forthe employees in the unit will be reduced to an average of 4hours per night and that there might be some layoffs.Again, the Union was given no opportunity to bargain withtheCompany with respect to these changes. I find, asalleged in the complaint, that such unilateral actions on theCompany's part constitute further violations of Section8(a)(5) of the Act.12IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Company set forth in section III,above, occurring in connection with its operations referredto in section I, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.V. THE REMEDYHaving found that Respondent has engaged in unfairlabor practices, I shall recommend that it cease and desisttherefrom and that it take certain affirmative actiondesigned to effectuate the policies of the Act.Having found that the Respondent unlawfully dis-chargedRoxie Bridges on December 19, 1972, WilmaLedell on February 26, 1973, William Wingard on March16, 1973, Eugenia Haskins on April 26, 1973, Ann Beasleyon April 30, 1973, and Sue Harper on May 8, 1973, I shallrecommend that Respondent offer each of these employees(except Ann Beasley who died after the charges in thesecaseswere filed) immediate and full reinstatement to herformer job, or if that job no longerexists,to a substantiallyequivalent position, without prejudice to her seniority orother rights and privileges, and make each of them(including Ann Beasley or her estate) whole for any loss ofearnings she may have suffered by reason of the discrimi-nation against her by payment to her of a sum of moneyequal to that which she normally would have earned fromtheaforesaiddate of her discharge to the date ofRespondent's offer of reinstatement, 13 lessher net earningsduring such period. The backpay provided for herein shallbe computed on the basis of calendar quarters, inaccordance with the method prescribed in F. W.WoolworthCompany,90 NLRB 289. Interest at the rate of 6 percentper annum shall be added to such net backpay and shall becomputed in the manner set forth inIsisPlumbing &Heating Co.,138 NLRB 716.Respondent's unlawful activities, including the discrimi-natory discharges of employees, go to the very heart of theAct and indicate a purpose to defeat self-organization of itsforegoing unfair labor practices12A remedial Order is appropriateSee fn 11,supra1; In the caseofAnnBeasleytheCompany's backpay obligationterminated when she becameincapableof working 408DECISIONSOF NATIONALLABOR RELATIONS BOARDemployees.The unfair labor practices committed byRespondent are potentially related to other unfair laborpractices proscribed by the Act, and the danger of theircommission in the future is to be anticipated fromRespondent's conduct in the past. The preventive purposesof the Act will be thwarted unless the recommended Orderherein is coextensive with the threat. Accordingly, in orderto make effective the interdependent guarantees of Section7 and thus effectuate the policies of the Act, an orderrequiringRespondent to cease and desist from in anymanner infringing upon the rights of employees guaranteedby the Act is deemed necessary.N.L.R.B. v. ExpressPublishing Co.,312 U.S. 426;N.L.R.B. v. Entwistle Mfg.Co., 120 F.2d 532 (C.A. 4, 1941).Upon the foregoing findings of fact and the entire recordin these cases, I make the following:CONCLUSIONS OF LAW1.By discnminatorily discharging Roxie Bridges onDecember 19, 1972, Wilma Ledell on February 25, 1973,William Wingard on March 16, 1973, Eugenia Haskins onApril 26, 1973, Ann Beasley on April 30, 1973, and SueHarper on May 8, 1973, thereby discouraging membershipin the Union, the Respondent has engaged in and isengaging in unfair labor practices within the meaning ofSection 8(a)(3) of the Act.2.Also by discharging Roxie Budges because shethreatened to bring a complaint to the Labor Board,Respondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(4) of the Act.3.By effecting changes in the terms and conditions ofemployment for the employees in the collective-bargainingunitwhich Respondent recognizes is represented by theUnion without giving the Union prior notice thereof or anopportunity to bargain collectively with respect thereto andby refusing to entertain grievances from the Union withrespect to the employees in said collective-bargaining unitand by refusing to arbitrate such grievances the Companyhas failed to fulfill its statutory collective-bargainingobligations and thereby has engaged in and is engaging inunfair labor practices with the meaning of Section 8(a)(5)of the Act.4.By reason of the foregoing Respondent has inter-feredwith, restrained, and coerced employees in theexercise of rights guaranteed by Section 7 of the Act, andthereby has engaged in and is engaging in unfair laborpracticeswithin the meaning of Section 8(a)(1) thereof.5.The aforesaid unfair labor practices are unfair laborpracticesaffectingcommerce within the meaning ofSection 2(6) and (7) of the Act.Upon the basis of the foregoing findings of fact,conclusionsof law, and the entire record in theseproceedings and pursuant to Section 10(c) of the Act, Ihereby issue the following recommended:ORDER14Respondent, Southwest Janitorial andMaintenanceCorporation, its officers, successors, and assigns, shall:1.Cease and desist from:(a)Discharging, terminating, laying off, or otherwisediscriminating against employees in regard to their hire,tenure of employment, or any term or condition of theiremployment in order to discourage membership in ServiceEmployees InternationalUnion, AFL-CIO, Local No.551, or any other labor organization, or in order to retaliateagainst employees for seeking to use the processes of theNational Labor Relations Board.(b)Refusing to negotiate with Service EmployeesInternationalUnion, AFL-CIO, Local No. 551, as thedesignated and recognized collective-bargaining represent-ative of its employees in an appropriate collective-bargain-ing unit, concerning grievances relating to employees insaid unit and where required under a collective-bargainingagreement refusing to arbitrate grievances.(c) Effecting changes in paydays, hours of work, or otherterms and conditions of employment of the employees inthe appropriate collective-bargaining unit represented byService Employees International Union, AFL-CIO, LocalNo. 551, without giving the Union advance notice of thecontemplated changes and a full and complete opportunitytoengage in collective-bargaining concerning suchchanges.(d) In any other manner interfering with, restraining, orcoercing employees in the exercise of the rights guaranteedthem by Section 7 of the Act.2.Take the following affirmative action which isdeemed necessary to effectuate the policies of the Act:(a)Offer Roxie Bridges, Wilma Ledell, William Win-gard,EugeniaHaskins, and Sue Harper immediatereinstatement to their former jobs or, if those jobs nolonger exist, to substantially equivalent positions, withoutprejudice to their seniority and other rights and privileges.(b)Make Roxie Bridges, Wilma Ledell, William Win-gard,Eugenia Haskins, Ann Beasley, and Sue Harperwhole for any loss of earnings they may have suffered byreason of Respondent's unlawful discrimination againstthem in the manner set forth in the section of this decisionentitled "The Remedy."(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze the amounts of backpay due underthe terms of this recommended Order.(d)Upon request, bargain collectively with ServiceEmployees InternationalUnion, AFL-CIO, Local No.551, as the duly designated and recognized collective-bargaining representative of the employees in the collec-tive-bargaining unit described below concerning grievancesorother terms and conditions of employment. Theappropriate unit for the purposes of collective bargainingis:14 In the event no exceptions are filed as provided by Sec 102 46 of the102 48 of the Rules and Regulations, be adopted by the Board and becomeRules and Regulations of the NationalLaborRelations Board, the findings,itsfindings, conclusions,and order,and all objections thereto shall beconclusions, and recommended Order herein shall, as provided in Secdeemed waived for all purposes SOUTHWEST JANITORIAL & MAINTENANCE CORP.All regular and regular part-time employees of theEmployer at the Fort Benjamin Harrison FinanceCenter, Fort Benjamin Harrison, Indiana; but exclud-ing all managers, office clerical employees, professionalemployees, guards, and supervisors as defined by theAct.(e)Postat itsFort Benjamin Harrison Finance Centerfacilitycopies of the attached notice marked "Appen-dix".15 Copies of said notice, on forms provided by theRegional Director for Region 25, after being duly signedby Respondent's representative, shall be posted by itimmediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,including all placeswhere notices to employees arecustomarily posted. Reasonable steps shall be taken byRespondent to insure that said notices are not altered,defaced, or covered by any other material.(f)Notify the RegionalDirector for Region 25, inwriting,within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.15 In the event that the Board's order is enforced by a judgment of theUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the NationalLaborRelations Board"shall read "Posted Pursuantto a Judgment of the Lnited States Court of Appeals Enforcing an Order ofthe NationalLaborRelations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discharge, terminate, layoff or other-wise discriminate against any employees in regard totheirhire,tenure of employment, or any term orcondition of their employment in order to discouragemembership in Service Employees International Union,AFL-CIO, Local No. 551, or any other labororganiza-tion,or in order to retaliate against employees forseekingto use the processes of the National LaborRelations Board.WE WILL NOT make or effect any change in hours ofwork, payday, or any other term or condition ofemployment of our employees in the appropriatecollective-bargainingunit represented by aforesaidUnion without first giving the Union prior notificationthereof and an opportunity to bargain collectively withus concerning any such proposed change.WE WILL NOT refuse to entertain or to bargaincollectivelywith the aforesaid Union concerning any409grievances affecting employees in the appropriatecollective-bargaining unit represented by the Union, orwhere required under a collective-bargaining agree-ment we will not refuse to arbitrate grievances. WerecognizeServiceEmployees InternationalUnion,AFL-CIO, Local No.551, as the collective-bargainingrepresentative of the employees in the following unit:All our regular and regular part-time employeesat the Fort Benjamin Harrison Finance Center,Fort Benjamin Harrison,Indiana;but excludingallmanagers,office clerical employees,profes-sionalemployees, guards and supervisors asdefined by the Act.WE WILL NOT in any other manner interfere with,restrain, or coerce our employees in the exercise of theright to self-organization,to form, join, or assist labororganizations, to bargain collectively through repre-sentatives of their own choosing,and to engage in otherconcerted activities for the purpose of collectivebargaining or other mutual aid or protection, or torefrain from any or all such activities.WE WILL offer Roxie Bridges, Wilma Ledell, WilliamWingard, Eugenia Haskins and Sue Harper immediatereinstatement to their former jobs or, if such jobs nolonger exist, to substantially equivalent positions,without prejudice to their seniority or other rights andprivileges.WE WILL makethe aforesaidemployees and AnnBeasley, or her estate, whole for any loss of earningstheymay have suffered by reason of our unlawfuldiscriminations against them.SOUTHWESTJANITORIALAND MAINTENANCECORPORATION(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice or compliance withits provisions may be directed to the Board's Office, ISTACenter - 6th Floor, 150 W. MarketStreet,Indianapolis,Indiana 46204, Telephone 317-633-8921.